DETAILED ACTION
Claims 1-18 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 20, 2019 is being considered by the examiner.

Claim Objections
Claim 13 is objected to because of the following informalities:  a comma is needed between "from fructose' and "from cellulose"..  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.




Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8, which depends from claim 6, indicates that "...where in the other of G1 and G2 is..." a particular branched structure. Claim 6 already has the branched structures present in the compounds. In light of the language of claim 8, it looks like claim 8 should have depended from claim 7 not claim 6. As claim 8 does not further limit claim 6, a 112(d) rejection should have been done to point out deficiency that claim 8 is not further limiting. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious independently over Miura et al. (U.S. Patent Application Publication 2007/0232815 A1), Sanborn et al. (U.S. Patent Application Publication 2009/0156841 A1), Dumesic’355 et al. (U.S. Patent Application Publication 2014/1017355 A1), Dumesic’188 et al. (U.S. Patent Application Publication 2008/0033188 A1), and S. Bauer et al. “Furancarboxylic Acids in Cattle Urine”, Furancarbonsäuren aus Rinderharn. HCA, 68, (1985), pp. 1635-1638.
With regard to the limitations of claim 1, Miura discloses a method for producing furan-2,5-dicarboxylic acid (FDCA), which comprises oxidizing a furan ring compound having two functional groups selected among a hydroxymethyl group, a formyl group 
	Miura discloses specific examples of compounds which are covered by the general structure as set forth in claim 1, such as for example 2,5-diformylfuran and 2,5-di(hydroxymethyl)furan (paragraph [0016]).
:	The furan ring compounds used in the method for producing furan-2,5-dicarboxylic acid (FDCA):

    PNG
    media_image1.png
    149
    378
    media_image1.png
    Greyscale
	
have two functional groups selected from a hydroxymethyl group, a formyl group and a carboxyl group at the 2- and 5-positions of the furan ring and are high in reactivity. Specific examples of the compound include 2,5-diformylfuran (DFF):

    PNG
    media_image2.png
    156
    340
    media_image2.png
    Greyscale

5-hydroxymethylfurfural (5-HMF): 

    PNG
    media_image3.png
    140
    318
    media_image3.png
    Greyscale


5-formylfuran-2-carboxylic acid (CFF): 

    PNG
    media_image4.png
    143
    313
    media_image4.png
    Greyscale

2,5-di(hydroxymethyl)furan: 

    PNG
    media_image5.png
    130
    394
    media_image5.png
    Greyscale

and 5-hydroxymethylfuran-2-carboxylic acid (HMFA):

    PNG
    media_image6.png
    139
    386
    media_image6.png
    Greyscale


With regard to the limitations of claim 1, Sanborn discloses that in one embodiment for the forming of FDCA, a reaction mixture containing a HMF ester such as, but not limited to, 5-acetoxymethylfurfural (AcHMF), or organic acid such as, but not limited to, acetic acid, along with cobalt acetate, manganese acetate and sodium bromide is placed in a reactor and subjected to between about 400 to about 1000 psi, or between about 500 to about 800 psi oxygen at between about 850C. to about 1100C., or between at about 1000C. for between about 100 to about 150 minutes. The solution is then filtered and the solvent evaporated to obtain 2,5-Furandicarboxylic acid (FDCA) (paragraph [0060]).

    PNG
    media_image7.png
    651
    792
    media_image7.png
    Greyscale

With regard to the limitations of claim 1, Dumesic’735 discloses a process to produce 5-hydroxymethylfurfural (HMF), the process comprising: reacting a C6 sugar-containing reactant in a monophasic reaction solution comprising (i) an organic solvent selected from the group consisting of beta-, gamma-, and delta-lactones, hydrofurans, hydropyrans, and combinations thereof, and (ii) at least about 1 wt % water; in the presence of a heterogenous acid catalyst for a time and under conditions wherein at least a portion of the C6 sugar present in the reactant is converted to HMF (claim 1).
Dumesic’735 discloses that similarly, the method may further comprise oxygenating the HMF in the presence of an oxygenation catalyst to yield 
With regard to the limitations of claim 1, Dumesic’188 discloses a method of making a compound of Formula I: 

    PNG
    media_image8.png
    208
    763
    media_image8.png
    Greyscale

	wherein each R is independently selected from the group consisting of hydrogen, C1-C6-alkyl, hydroxy- C1-C6-alkyl, acyl- C1-C6-alkyl, C1-C6-alkylcarbonyl- C1-C6-alkyl, and carboxy-C1-C6--alkyl, and provided the both R's are not simultaneously hydrogen. The method comprises dehydrating a feedstock solution comprising a carbohydrate, in the presence of an acid catalyst, in a reaction vessel containing a biphasic reaction medium. The biphasic reaction medium preferably comprises (i) an aqueous reaction solution comprising water and one or more modifiers (e.g., NaCl or DMSO); and (ii) an organic extraction solution that is immiscible with the aqueous reaction solution. Preferably, the organic extraction solution comprises, by way of non-limiting examples, 1-butanol, DCM or a mixture of MIBK and 2-butanol (paragraphs [0019]-[0020]).
	With regard to the limitations of claim 1, Bauer discloses compounds which are covered by at least claim 1 (page 1635) as well as the table on page 1637. Compound 7, the second compound on the list, would meet at least claim 1.
2)eCOOH, e=0), dihydroxymethylfuran (G1 and G2=-(CH2)dOH, d=1), and 5-hydroxymethylfuroic acid (G1=-(CH2)eCOOH, e=0; G2=-(CH2)dOH, d=1) are common.

Allowable Subject Matter
Claims 2-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is examiner’s statement of reasons for allowance: 
The present claims are allowable over the above mentioned closest references: Miura et al. (U.S. Patent Application Publication 2007/0232815 A1), Sanborn et al. (U.S. Patent Application Publication 2009/0156841 A1), Dumesic’355 et al. (U.S. Patent Application Publication 2014/1017355 A1), Dumesic’188 et al. (U.S. Patent Application Publication 2008/0033188 A1), and S. Bauer et al. “Furancarboxylic Acids in Cattle Urine”, Furancarbonsäuren aus Rinderharn. HCA, 68, (1985), pp. 1635-1638.
It is noted that the subject matter of claims 2-18 is not disclosed in any of the available prior art documents, nor is it considered obvious to a person skilled in the art, and the above mentioned references of Miura et al., Sanborn et al., Dumesic’355 et al., Dumesic’188 et al., and S. Bauer et al. do not disclose or fairly suggest the claimed compounds with all the limitations for the substituents, as per claims 2-18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on 5712725772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL BERNSHTEYN/Primary Examiner, Art Unit 1762